Citation Nr: 1709364	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  12-02 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder, claimed as major depressive disorder, adjustment disorder with mixed emotional features, and narcissistic personality disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from November 1990 to July 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the VA Regional Office (RO) in Louisville, Kentucky.  It was previously remanded by the Board in June 2014 to schedule a hearing. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary in this case to schedule a hearing before the Board.  In January 2012, the Veteran requested an in-person (i.e., travel board) hearing before a Veterans Law Judge, which was not scheduled.  The Board accordingly remanded the appeal in June 2014 and a videoconference hearing was scheduled for July 16, 2015.  On July 13, 2015, the Veteran called VA and asked to reschedule his videoconference hearing.  The VA report of this phone call directed the AOJ to reschedule the videoconference hearing and notify the Veteran of his new hearing date; the file contains no documentation of rescheduling or notification of a new date, however.  The AOJ must therefore reschedule the Veteran's videoconference hearing and provide proper notice on remand.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the AOJ.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the Veteran is afforded the opportunity for a hearing, return the case to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




